Filing # 1 S358SR34 RAPHE DIOS IEM dBOIBEAR Filed 04/00/21 Page 1 of 44 PagelD 64

IN THE CIRCUIT COURT FOR THE TWENTIETH JUDICIAL CIRCUIT
IN AND FOR LEE COUNTY, FLORIDA
CIVIL DIVISION
AIMEE JO STOREY,
Plaintiff,
Vv. Case No::

CAPITAL LINK MANAGEMENT, LLC,

Defendant.
/

VERIFIED COMPLAINT AND REQUEST FOR JURY TRIAL
COMES NOW the Plaintiff, AIMEE JO STOREY, by and through the undersigned
counsel, and hereby sues Defendant, CAPITAL LINK MANAGEMENT, LLC, for damages and
alleges in support thereof:
JURISDICTION

lL. This is an action for damages in an amount greater than $30,000.01, exclusive of attorneys’
fees and costs, in addition to injunctive relief.

2. This action seeks redress for the unlawful practices committed by the Defendant in
connection with its efforts to collect a consumer debt from Plaintiff. Plaintiff seeks
monetary, declaratory and injunctive relief based on violations of the Florida Consumer
Collection Practices Act (““FCCPA”), Fla. Stat. § 559.55, et seqg., and seeks further relief
based on violations of the Fair Debt Collection Practices Act ("FDCPA"), 15 U.S.C. § 1692,
et seq.

3. Venue is proper in this Court because the acts and transactions occurred here, Plaintiff

resides here, and Defendant transacts business here,

eFiled Lee County Clerk of Courts Page 1
Case 2:21-cv-00293-SPC-NPM Document 4 Filed 04/09/21 Page 2 of 44 PageID 65

4, This court has jurisdiction over claims made under the FDCPA pursuant to 15 U.S.C. §
1692k(d).
PARTIES
5. Plaintiff, Aimee Jo Storey (hereinafter “Ms. Storey” or “Plaintiff’), is a natural person.

6. Ms. Storey resides in Lee County, Florida.
Ms. Storey is a “consumer” as that term is defined by Fla. Stat. § 559.55(8) and 15 U.S.C. §
1692a(3).
7. Defendant, Capital Link Management, LLC (hereinafter “CLM” or “Defendant’), is a New
York limited liability company.
8. CLM maintains its principal place of business at 100 Corporate Parkway, Suite 106,
Amherst, NY 14226.
9, CLM is a “debt collector” as that term is defined by Fla. Stat. § 559.55(7) and 15 U.S.C. §
1692a(6). More specifically:
a. CLM is principally engaged in the business of collecting debts;
b. CLM regularly collects debts owed or due or asserted to be owed or due to another;
and
c. CLM uses the United States postal service and telephones in connection with its
debt collection business,
10. Additionally, on its website, CLM states that it “provides receivables management services
for a multitude of direct issuer and debt buying clients on outstanding consumer debt.” See

www.capitallinkmanagement.com/privacy-policy.html.

eFiled Lee County Clerk of Courts Page 2
Case 2:21-cv-00293-SPC-NPM Document 4 Filed 04/09/21 Page 3 of 44 PagelD 66

11. | CLM’s website further states that: “THIS IS AN ATTEMPT TO COLLECT A DEBT,
ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE ONLY.”
See id. (EMPHASIS IN ORIGINAL).

FACTUAL ALLEGATIONS

12. Prior to August 24, 2020, Ms. Storey incurred a debt to Plain Green Loans (hereinafter
referred to as the ““Debt”).

13. | Ms. Storey incurred the Debt for personal purposes; namely, the Debt was incurred in
connection with a payday advance loan.

Ms. Storey used the proceeds from the payday advance loan to pay for personal, family, and
household items such as groceries, clothing, gas for her vehicle, etc.

14. Accordingly, the Debt is a “consumer debt” as that term is defined by Fla. Stat. § 559.55(6)
and 15 U.S.C. § 1692a(5).

15. The Debt was subsequently placed with CLM for collection from Ms. Storey.

16. On August 24, 2020, Ms, Storey and her spouse sought protection from their creditors by
filing a joint Chapter 13 bankruptcy case with the United States Bankruptcy Court for the
Middle District of Florida, Fort Myers Division, case no. . 9:20-bk-06356-FMD
(hereinafter the “Bankruptcy” or the “Bankruptcy Case”). See Exhibit "A" attached
hereto.

17. In the Schedule E/F filed with her bankruptcy petition, Ms. Storey listed the Debt.

18, Subsequently, CLM began sending text messages (hereinafter the “Texts”) to Ms. Storey in
an attempt to collect the Debt. See Exhibit “B” attached hereto.

19. The Texts stated that Ms. Storey owed a balance of $2,074.37. See id.

20. The Texts directed Ms. Storey to call 1-833-755-8393 to pay the Debt, See id.

eFiled Lee County Clerk of Courts Page 3
Case 2:21-cv-00293-SPC-NPM Document 4 Filed 04/09/21 Page 4 of 44 PageID 67

21. The telephone number 1-833-755-8393 belongs to CLM.

22. The Texts also stated that CLM was collecting for “PlainGreen LLC”. See id.

23. The Texts clearly stated: “This communication is from a debt collector, this is an attempt to
collect a debt.” See id.

24. In response to the Texts, Ms. Storey’s bankruptcy counsel sent CLM a cease and desist letter
on January 6, 2021 (hereinafter the “First Cease and Desist Letter”), which informed CLM
of Ms. Storey’s bankruptcy filing and demanded they cease further collection efforts. See
Exhibit “C” attached hereto.

25. The First Cease and Desist Letter was sent to CLM via certified U.S. mail, return receipt
requested, bearing certified mail number 7014 1820 0000 3555 3231. See id.

26. CLM clearly received the First Cease and Desist Letter on January 11, 2021, as evidenced
by the return receipt for certified mail number 7014 1820 0000 3555 3231. See Exhibit
“D” attached hereto.

27. Despite receiving the First Cease and Desist Letter, CLM sent a collection letter to Ms.
Storey dated January 12, 2021 (hereinafter the “First Collection Letter”), which again
attempted to collect the Debt. See Exhibit “E” attached hereto.

28. = The First Collection Letter indicated that Ms. Storey owed a total balance of $2,074.37, but
that CLM would accept a total of $1,037.19. See id.

29. The First Collection Letter indicated that Ms. Storey “must resolve” the matter “‘[t]o avoid
continued collection efforts”. See id,

30. The bottom of the First Coliection Letter clearly states: “This letter is an attempt to collect
a debt. Any information obtained will be used for that purpose.” See id. (emphasis in

original).

eFiled Lee County Clerk of Courts Page 4
Case 2:21-cv-00293-SPC-NPM Document 4 Filed 04/09/21 Page 5 of 44 PageID 68

31. In response to the First Collection Letter, Ms. Storey’s bankruptcy counsel! sent CLM
another cease and desist letter on January 14, 2021 (hereinafter the “Second Cease and
Desist Letter”), which reiterated the information conveyed in the First Cease and Desist
Letter, See Exhibit “F” attached hereto.

32. The Second Cease and Desist Letter was sent to CLM via certified U.S, mail, return receipt
requested, bearing certified mail number 7014 1820 0000 3555 2982. See id.

33. CLM clearly received the Second Cease and Desist Letter on January 19, 2021, as
evidenced by the return receipt for certified mail number 7014 1820 0000 3555 2982. See
Exhibit “G” attached hereto.

34. Despite receiving the Second Cease and Desist Letter, CLM continued to send collection
letters to Ms. Storey dated February 8, 11, 16 and 17, 2021 (hereinafter the “Additional
Collection Letters”), which again attempted to collect the Debt. See Composite Exhibit
“H” attached hereto.

35. The Additional Collection Letters each indicated that Ms. Storey owed a total balance of
$2,074.37, but that CLM would accept a total of $1,037.19. See id.

36. The Additional Collection Letters each indicated that Ms, Storey “must resolve” the matter
“{t]o avoid continued collection efforts”. See id.

37. The bottom of each of the Additional Collection Letters clearly states: “This letter is an
attempt to collect a debt. Any information obtained will be used for that purpose.”
See id. (emphasis in original).

38. The purpose of the above-referenced communications from CLM was to attempt to

collect the Debt from Ms, Storey.

eFiled Lee County Clerk of Courts Page 5
Case 2:21-cv-00293-SPC-NPM Document 4 Filed 04/09/21 Page 6 of 44 PageID 69

39.

40.

41.

42,

43.

44.

45,

The above-detailed conduct by CLM, taken in an attempt to collect the Debt, violated the
FDCPA and the FCCPA.

Ms. Storey has been severely agitated, annoyed, traumatized, humiliated, embarrassed,
emotionally damaged and has otherwise been unduly inconvenienced CLM’s actions.

COUNT I

VIOLATION OF THE FLORIDA CONSUMER COLLECTION PRACTICES ACT

Fla. Stat. § 559.72(7)

Ms. Storey incorporates by reference paragraphs 1 through 40 of this Complaint as

though fully stated herein.

The foregoing acts and omissions of CLM constitute violations of the Florida Consumer
Collection Practices Act.

Under the provisions of Fla. Stat. § 559.72(7), CLM was and is prohibited from (1) willfully
communicating with a debtor with such frequency as can reasonably be expected to harass
the debtor; and (2) willfully engaging in any other conduct that can reasonably be expected
to harass or abuse the debtor.

CLM violated Fla. Stat. § 559.72(7) by sending the communications referenced herein,
which attempted to collect the Debt from Ms. Storey despite the fact that she was
protected from such collection efforts by the automatic stay provided by the U.S.
Bankruptcy Code, 11 U.S.C. § 362.

Additionally, CLM further violated Fla. Stat. § 559.72(7) by sending the communications
to Ms. Storey despite receiving three cease and desist letters from her bankruptcy counsel,

which letters included information on the Bankruptcy Case.

eFiled Lee County Clerk of Courts Page 6
Case 2:21-cv-00293-SPC-NPM Document 4 Filed 04/09/21 Page 7 of 44 PagelD 70

46. Finally, CLM further violated Fla. Stat. § 559,72(7) by sending four (4) separate
communications to Ms. Storey over the course of nine (9) days, which is so frequent under
the circumstances described herein as to be considered harassment.

47, As adirect and proximate result of CLM's actions in violation of said statute, Ms. Storey has
suffered statutory and actual damages, including but not limited to, mental and emotional
suffering, fright, anguish, shock, nervousness, anxiety, humiliation and depression.

48. As a result of CLM's violations of the FCCPA, Ms. Storey is entitled to actual damages,
statutory damages in an amount up to $1,000.00, and reasonable attorney’s fees and costs
pursuant to Fla. Stat. § 559.77 from CLM.

49. Additionally, Fla. Stat. § 559.77 provides that a court may award punitive damages as well
as equitable relief to Ms. Storey such as enjoining further illegal collection activity. Ms.
Storey hereby reserves the right to amend this Complaint to include a demand for
punitive damages.

COUNT II
VIOLATION OF THE FLORIDA CONSUMER COLLECTION PRACTICES ACT
Fla. Stat. § 559.72(9)

50. Ms. Storey incorporates by reference paragraphs 1 through 40 of this Complaint as
though fully stated herein.

51. The foregoing acts and omissions of CLM constitute violations of the Florida Consumer
Collection Practices Act.

52. Under the provisions of Fla. Stat. § 559.72(9), CLM was and is prohibited from asserting a

legal right known not to exist in connection with the collection of a debt.

eFiled Lee County Clerk of Courts Page 7
Case 2:21-cv-00293-SPC-NPM Document 4 Filed 04/09/21 Page 8 of 44 PagelID 71

53. CLM violated Fla. Stat. § 559.72(9) by asserting a legal right to collect the Debt from Ms.
Storey during the Bankruptcy Case, which is prohibited by the automatic stay provided by
the U.S. Bankruptcy Code, 11 U.S.C. § 362.

54. Asa direct and proximate result of CLM’s actions in violation of said statute, Ms. Storey
has suffered statutory and actual damages, including but not limited to, mental and
emotional suffering, fright, anguish, shock, nervousness, anxiety, humiliation and
depression.

55. As aresult of CLM's violations of the FCCPA, Ms. Storey is entitled to actual! damages,
statutory damages in an amount up to $1,000.00, and reasonable attorney’s fees and costs
pursuant to Fla. Stat. § 559.77 from CLM.

56. Additionally, Fla. Stat. § 559.77 provides that a court may award punitive damages as well
as equitable relief to Ms. Storey such as enjoining further illegal collection activity. Ms.
Storey hereby reserves the right to amend this Complaint to include a demand for
punitive damages.

COUNT III
VIOLATION OF THE FLORIDA CONSUMER COLLECTION PRACTICES ACT
Fla. Stat. § 559.72(18)

57. Ms. Storey incorporates by reference paragraphs 1 through 40 of this Complaint as
though fully stated herein.

58. The foregoing acts and omissions of CLM constitute violations of the Florida Consumer
Collection Practices Act.

59. Under the provisions of Fla. Stat. § 559.72(18), CLM was and is prohibited from

communicating with a debtor in connection with the collection of a debt when the debtor is

known to be represented by counsel with respect to such debt.

eFiled Lee County Clerk of Courts Page 8
Case 2:21-cv-00293-SPC-NPM Document 4 Filed 04/09/21 Page 9 of 44 PageID 72

60. CLM violated Fla. Stat. § 559.72(18) by sending its collection letters directly to Ms. Storey
in an attempt to collect the Debt, despite having received several letters clearly informing
CLM that Ms. Storey was represented by counsel with respect to the Debt.

61. As a direct and proximate result of CLM’s actions in violation of said statute, Ms. Storey
has suffered statutory and actual damages, including but not limited to, mental and
emotional suffering, fright, anguish, shock, nervousness, anxiety, humiliation and
depression.

62, As a result of CLM's violations of the FCCPA, Ms. Storey is entitled to actual damages,
statutory damages in an amount up to $1,000.00, and reasonable attorney’s fees and costs
pursuant to Fla. Stat. § 559.77 from CLM.

63. Additionally, Fla. Stat. § 559.77 provides that a court may award punitive damages as well
as equitable relief to Ms. Storey such as enjoining further illegal collection activity. Ms.
Storey hereby reserves the right to amend this Complaint to include a demand for
punitive damages.

COUNT IV
VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT
15 U.S.C. § 1692c(a)(2)

64. Ms. Storey incorporates by reference paragraphs | through 40 of this Complaint as
though fully stated herein.

65. The foregoing acts and omissions of CLM constitute violations of the Fair Debt
Collection Practices Act.

66. Under the provisions of 15 U.S.C. § 1692c(a)(2), CLM was and is prohibited from

communicating directly with a consumer in connection with the collection of a debt who is

known to be represented by an attorney with respect to the debt.

eFiled Lee County Clerk of Courts Page 9
Case 2:21-cv-00293-SPC-NPM Document 4 Filed 04/09/21 Page 10 of 44 PagelD 73

67. CLM violated § 1692c(a)(2) by sending its collection letters directly to Ms. Storey in an
attempt to collect the Debt, despite having received several letters clearly informing CLM
that Ms. Storey was represented by counsel with respect to the Debt.

68. As a direct and proximate result of CLM’s actions in violation of said statute, Ms. Storey
has suffered statutory and actual damages, including but not limited to, mental and
emotional suffering, fright, anguish, shock, nervousness, anxiety, humiliation and
depression.

69, As a result of CLM's violations of the FDCPA, Ms. Storey is entitled to actual damages,
statutory damages in an amount up to $1,000.00, and reasonable attorney’s fees and costs
pursuant to 15 U.S.C. § 1692k(a) from CLM.

COUNT V
VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT
15 U.S.C. § 1692e(2)(A)

70. Ms. Storey incorporates by reference paragraphs 1 through 40 of this Complaint as
though fully stated herein.

71. The foregoing acts and omissions of CLM constitute violations of the Fair Debt
Collection Practices Act.

72. Under the provisions of 15 U.S.C. § 1692¢(2)(A), CLM was and is prohibited from making
any false representation regarding the character, amount, or legal status of any debt.

73. CLM violated § 1692e(2)(A) by sending the communications referenced herein, which
falsely represented to Ms. Storey that the Debt remained collectable during the pendency

of her bankruptcy case, despite the fact that she was protected from such collection

efforts by the automatic stay provided by the U.S. Bankruptcy Code, 11 U.S.C. § 362.

10

eFiled Lee County Clerk of Courts Page 10
Case 2:21-cv-00293-SPC-NPM Document 4 Filed 04/09/21 Page 11 of 44 PageID 74

74. Asa direct and proximate result of CLM’s actions in violation of said statute, Ms. Storey
has suffered statutory and actual damages, including but not limited to, mental and
emotional suffering, fright, anguish, shock, nervousness, anxiety, humiliation and
depression.

75. As a result of CLM's violations of the FDCPA, Ms. Storey is entitled to actual damages,
statutory damages in an amount up to $1,000.00, and reasonable attorney’s fees and costs
pursuant to 15 U.S.C. § 1692k(a) from CLM.

COUNT VI
VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT
15 U.S.C. § 1692e(10)

76. | Ms. Storey incorporates by reference paragraphs 1 through 40 of this Complaint as
though fully stated herein.

77. The foregoing acts and omissions of CLM constitute violations of the Fair Debt
Collection Practices Act.

78. Under the provisions of 15 U.S.C. § 1692e(2)(A), CLM was and is prohibited from making
any false representation or deceptive means in the collection of any debt.

79. CLM violated § 1692e(10) by sending the communications referenced herein, which falsely
represented to Ms. Storey that the Debt remained collectable during the pendency of her
bankruptcy case, despite the fact that she was protected from such collection efforts by
the automatic stay provided by the U.S. Bankruptcy Code, 11 U.S.C. § 362,

80. As a direct and proximate result of CLM’s actions in violation of said statute, Ms. Storey
has suffered statutory and actual damages, including but not limited to, mental and
emotional suffering, fright, anguish, shock, nervousness, anxiety, humiliation and

depression.

11

eFiled Lee County Clerk of Courts Page 11
Case 2:21-cv-00293-SPC-NPM Document 4 Filed 04/09/21 Page 12 of 44 PageID 75

81. As aresult of CLM's violations of the FDCPA, Ms. Storey is entitled to actual damages,
statutory damages in an amount up to $1,000.00, and reasonable attorney’s fees and costs
pursuant to 15 U.S.C. § 1692k(a) from CLM.

COUNT VII
VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT
15 U.S.C. § 1692f

82, Ms. Storey incorporates by reference paragraphs 1 through 40 of this Complaint as
though fully stated herein.

83. The foregoing acts and omissions of CLM constitute violations of the Fair Debt
Collection Practices Act.

84. Under the provisions of 15 U.S.C. § 1692f, CLM was and is prohibited from using any
unfair or unconscionable means to collect any debt.

85. CLM violated § 1692f by sending the communications referenced herein, which unfairly
and unconscionably assert that Ms. Storey remains responsible for paying the Debt
during the pendency of her bankruptcy case, despite the fact that she was protected from
such collection efforts by the automatic stay provided by the U.S. Bankruptcy Code, 11
U.S.C. § 362.

86. Asa direct and proximate result of CLM’s actions in violation of said statute, Ms. Storey
has suffered statutory and actual damages, including but not limited to, mental and
emotional suffering, fright, anguish, shock, nervousness, anxiety, humiliation and
depression.

87. As aresult of CLM's violations of the FDCPA, Ms. Storey is entitled to actual damages,
statutory damages in an amount up to $1,000.00, and reasonable attorney’s fees and costs

pursuant to 15 U.S.C. § 1692k(a) from CLM.

12

eFiled Lee County Clerk of Courts Page 12
Case 2:21-cv-00293-SPC-NPM Document 4 Filed 04/09/21 Page 13 of 44 PagelD 76

88.

TRIAL BY JURY

Ms, Storey is entitled to and hereby respectfully demands a trial by jury on all issues so
triable.

WHEREFORE, the Plaintiff, AIMEE JO STOREY, having set forth her claims for relief

against the Defendant, CAPITAL LINK MANAGEMENT, LLC, respectfully prays of the Court

as follows:

A,

That the Plaintiff has and recovers against the Defendant a sum to be determined by the

Court in the form of actual damages pursuant to Fla. Stat. § 559.77(2) and 15 U.S.C. §

 

1692k(a)(1);

B. That the Plaintiff has and recovers against the Defendant a sum to be determined by the
Court in the form of statutory damages pursuant to Fla. Stat. § 559.77(2) and 15 U.S.C. §
1692k(a}(2)(A);

C. That the Plaintiff has and recovers against the Defendant a sum to be determined by the
Court in the form of attorneys’ fees and costs pursuant to Fla. Stat. § 559.77(2) and 15
ULS.C. § 1692k(a)(3);

D. That the Defendant be enjoined from engaging in further improper conduct; and

E, That the Plaintiff have such other and further relief as the Court may deem just and proper.

Dated: March 3, 2021 Respectfully submitted,

THE DELLUTRI LAW GROUP, P.A,
1436 Royal Palm Square Blvd.
Fort Myers, FL 33919
- (239) 939-0900
(239) 939-0588 — Fax
Attorneys for Plaintiff

By: Joseph C. LoTempio
Joseph C. LoTempio, Esq.

Fla, Bar No. 0086097
jlotempio@dellutrilawgroup.com

13

eFiled Lee County Clerk of Courts Page 13
Case 2:21-cv-00293-SPC-NPM Document 4 Filed 04/09/21 Page 14 of 44 PagelD 77

VERIFICATION OF COMPLAINT AND CERTIFICATION

STATEOF _'{ )

) ss

COUNTY OF (Qf )

Plaintiff, AIMEE JO STOREY, having first been duly sworn and upon oath, deposes and says as
follows:

1. Tam the Plaintiff in this civil proceeding.

2. Ihave read the above-entitled civil Complaint prepared by my attorneys and I believe that all of
the facts contained in it are true, to the best of my knowledge, information and belief formed
after reasonable inquiry.

3. I believe that this civil Complaint is well grounded in fact and warranted by existing law or by a
good faith argument for the extension, modification, or reversal of existing law.

4. I believe that this civil Complaint is not interposed for any improper purpose, such as to harass
any Defendant, cause unnecessary delay to any Defendant, or create a needless increase in the
cost of litigation to any Defendant named in the Complaint.

5. Ihave filed this civil Complaint in good faith and solely for the purposes set forth in it.

Unie Qy Stren

AIMEE JO STOREY? ~ a

Subscribed and sworn to before me this “2 day of UCN, 202| _ by AIMEE JO
STOREY who:

[_] is personally known; or
‘ produced identification Dy e?s Licaysé

NATHALIE OLIVO S, \ Oot WO Lp eC 4 >

EA suv commmesiOn 8.06 276842

Hise i EXPIRES: November 13, 2022 Notary Public
Hl ere Bonded Thru Notary Public UnderwrRet®

 

(SEAL)

14

eFiled Lee County Clerk of Courts Page 14
Case 2:21-cv-00293-SPC-NPM Document 4 Filed 04/09/21 Page 15 of 44 PagelID 78

EXHIBIT A

eFiled Lee County Clerk of Courts Page 15
Case 2:21-cv-00293-SPC-NPM Document 4 Filed 04/09/21 Page 16 of 44 PagelID 79
Case 9:20-bk-06356 Doci Filed 08/24/20 Page 1of 77

Fill in this information to identify your case:

 

United States Bankruptcy Court for the:

MIDDLE DISTRICT OF FLORIDA

Case number (ifkeown) Chapler you are filing under:

 

 

 

 

OO Chapter 7
CO Chapter 11
DO Chapter 12
@ Chapter 13 oO Check this fs an
Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 04/20

 

The bankruptcy forms use you and Debtor f to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and In Joint cases, these forms use you to ask for Information from both debtors. For example, if a form asks, “Do you own a car,” the answer

would be yes if elther debtor owns a car. When Information
between them. In jolnt cases, one of the spouses must repo!

all of the forms.

Be as comptete and accurate as possible. If two married people ara filing together, both

is needed about the spouses separately, the form uses Debtor 7 and Debtor 2 to distingulsh
rt Information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 7 in

are equally responsible for supplying correct information. If

more space Is needed, attach a separate sheet to this form. On the top of any additlonal pages, write your name and case number (if known). Answer

every question.

Identify Yourself

 

 

 

 

 

About Debtor4;° | About Debtor 2 (Spouse Only Ina Joint Gaso):

1. Your full name . . - . -

Write the name thatison Kevin . ‘Aimee

your government-issued “First name - Firstname

picture identification (for .

example, your driver's Thomas Jo

license or passport). Middle name ‘Middle name

Bring your picture

identification to your Storey Storey

meeting with the trustee.

 

Last name and Suffix (Sr., Jr., I, I)

 

‘ Last name and Suffix (Sr., Jr., Ul, Ul)

 

2. All other names you have
used in the last 8 years

include your married or
maiden names.

Kevin Thomas Storey
Kevin Storey
Kevin T Storey

Aimee J Storey
Aimee Storey

 

3. Only the last 4 digits of
your Soclal Security
number or federal
Individual Taxpayer
Identification number
(ITIN)

 

Official Form 104

Voluntary Petition for Individuals Filing for Bankruptcy page 1

eFiled Lee County Clerk of Courts Page 16
Case 2:21-cv-00293-SPC-NPM Document 4 Filed 04/09/21 Page 17 of 44 PagelD 80
Case 9:20-bk-06356 Doci1 Filed 08/24/20 Page 2 of 77

Debtor 1
Debtor2 Aimee Jo Storey

4, Any business names and
Employer Identification
Numbers (EIN) you have
used In the last 8 years

include trade names and
doing business as names

Kevin Thomas Storey

About Debtor 1:

Hl | have not used any business name or EINs.

 

Business name(s)

Case number (if known)

About Debtor 2 (Spouse Only In a Joint Case):

BB | have not used any business name or EINs.

 

 

EIN

Business name(s)

 

EIN

 

5. Where you live

1637 S Mayfair Rd
Fort Myers, FL 33919

" f Debtor 2 lives at a different address:

 

Number, Street, City, State & ZIP Code

Lee

Number, Stree, City, State & ZIP Code

 

County

If your mailing address is different from the one
above, fill It In here. Note that the court will send any
notices to you at this mailing address.

County

If Debtor 2's maillng address is different from yours, flil it
in here, Note that the court will send any nolices to this
mailing address.

 

Number, P.O. Box, Street, City, State & ZIP Code

 

Number, P.O. Box, Street, City, State & ZIP Code

 

6. Why you are choosing
this district to file for
bankruptcy

Check one:

Mi Over the last 180 days before filing this petition,
| have lived In this district ionger than in any
other district.

CsI have another reason.
Explain. (See 28 U.S.C. § 1408.)

' Check one:

Over the last 180 days before fillng this petition, |
have lived in this district longer than in any olher
district.

TC (have another reason.

Explain. (See 28 U.S.C. § 1408.)

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 2

eFiled Lee County Clerk of Courts Page 17
Deblor 1

Case 2:21-cv-00293-SPC-NPM Document 4 Filed 04/09/21 Page 18 of 44 PagelID 81
Case 9:20-bk-06356 Doc1 Filed 08/24/20 Page 3 of 77

Debtor2 Almee Jo Storey

Part 2:

Kevin Thomas Storey

Tell the Court About Your Bankruptcy Case

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for individuals Filing for Bankruptcy
Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
choosing to file under O Chapter 7

O Chapter 11

O Chapter 12

@ Chapter 13

8. How you will pay the fee [| will pay the entire fee when | flle my petition. Please check with the clerk's office in your local court for more details
about how you may pay. Typically, if you are paying the fee yoursell, you may pay with cash, cashier's check, or money
order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
a pre-printed address.

0 __sI need to pay the fee in installments. If you choose this option, sign and altach the Application for individuais to Pay
The Filing Fee in instalments (Official Form 103A).

1 I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By jaw, a judge may,
but is not required to, walve your fee, and may do so only if your income |s less than 150% of the official poverty line that
applies to your family size and you are unable ta pay the fee in installments). If you choose Ihis option, you must fill out
the Application to Have the Chapter 7 Filing Fee Waived (Official Form 1038) and file it with your petition.

9. Have you filed for HM No

bankruptcy within the ,
last 8 years? D Yes.
District When Case number
District When Case number
District When Case number
10. Are any bankruptcy Hino
cases pending or belng
filed bya spouse whois [1 Yes.
not fillng thls case with
you, or by a business
partner, or by an
affiliate?
Debtor Relationship lo you
District When Case number, if known
Debtor Relationship to you
District When Case number, if known
11. Do you rent your ONo. Go to line 12.
residence? . vtec ’
Ml yes. Has your landlord obtained an eviction judgment against you?

| No. Go to line 12.

oO Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and file it with this

bankruptcy petition.

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

eFiled Lee County Clerk of Courts Page 18

page 3
Debtor 1

Case 2:21-cv-00293-SPC-NPM Document 4 Filed 04/09/21 Page 19 of 44 PagelID 82

Debtor2 Almee Jo Storey

aH
12.

Are you a sole proprietor
of any full- or part-time
business?

A sole proprietorship is a
business you operate as
an individual, and is not a
separate legal entity such
as a corporation,
partnership, or LLC.

If you have more than one
sole proprietorship, use a

separate sheet and attach
it to this petition.

Case 9:20-bk-06356 Doc1 Filed 08/24/20 Page 4 of 77

Kevin Thomas Storey

Case number (if known)

Report About Any Businesses You Own as a Sole Proprietor

HI No. Go to Part 4.

Cl Yes. Name and {ocation of business

 

Name of business, if any

 

Number, Street, City, State & ZIP Code

Check the appropriate box to describe your business:
Health Care Business (as defined in 11 U.S.C. § 101(27A))

Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
Slockbroker (as defined In 11 U.S.C. § 101(53A))

Commodily Broker (as defined in 11 U.S.C. § 101(6))

None of the above

ooood

 

13.

Are you filing under
Chapter 11 of the
Bankruptcy Code, and
are you a smaif business
debtor or a debtor as
defined by 17 U.S.C. §
1182(1)?

For a definilion of smal!
business debtor, see 11
U.S.C. § 101(51D).

if you are filing under Chapter 11, the court must know whether you are @ smail business debtor or a debtor choosing to
proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or
you are choosing to proceed under Subchapter V, you must atlach your most recent balance sheet, statement of operations,
cash-flow statement, and federal income tax return or If any of these documents do not exist, follow the procedure in 11 U.S.C.
§ 1116(1)(B).

No. 1am not filing under Chapter 11.

No. 1am filing under Chapter 11, but | am NOT a small business debtor according to the definition in the Bankruptcy
Code.

O ves. 1am filing under Chapter 11, | am a small business debtor according to the definition in the Bankruptcy Code, and

1 do not choose to proceed under Subchapter V of Chapter 11.

DO Yes. 1am filing under Chapter 11, | am a debtor according to the definition in § 1182(1) of the Bankruptcy Code, and |
choose to proceed under Subchapter V of Chapter 11.

GEREHEE Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14.

Do you own or have any
property that poses or Is
alleged to pose a threat
of immtnent and
identiflable hazard to
public heaith or safety?
Or do you own any
property that needs
Immediate attention?

For example, do you own
perishable goods, or
livestock that must be fed,
or @ building that needs
urgent repairs?

Hino.

0 Yes.
What is the hazard?

 

lf immediate attention is
needed, why is it needed?

 

Where is the property?

 

Number, Street, City, State & Zip Cade

 

Official Form 101

Voluntary Petition for Individuals Fillng for Bankruptcy page 4

eFiled Lee County Clerk of Courts Page 19
Case 2:21-cv-00293-SPC-NPM Document 4 Filed 04/09/21 Page 20 of 44 PagelD 83
Case 9:20-bk-06356 Doci Filed 08/24/20 Page 5 of 77

Debtor 1
Debtor2 Aimee Jo Storey

Kevin Thomas Storey

Explain Your Efforts to Receive a Briefing About Credit Counseling

15. Tell the court whether
you have received a
briefing about credit
counselling.

The law requires that you
receive a briefing about
credit counseling before
you file for bankruptcy.
You must truthfully check
one of the following
choices. If you cannot do
so, you are not eligible to
file.

If you file anyway, {he court
can dismiss your case, you
will lose whatever filing fee
you paid, and your
creditors can begin
collection activities again.

About Debtor 4:

You must check one:

(recelved a briefing from an approved credit
counseling agency within the 180 days before |
flled this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

| recolved a briefing from an approved credit
counseling agency within the 180 days before |
filed thls bankruptcy petition, but ! do not have
a certificate of completion.

Within 14 days after you file this bankruptcy
petition, you MUST file a copy of the certificate and
payment plan, if any.

| certify that | asked for credit counseling
services from an approved agency, but was
unable to obtaln those services during the 7
days after | made my request, and exigent
clrcumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptey, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

lam not required to receive a briefing about

credit counseling because of:

OO _—siIncapacity.
{ have a mental illness or a mental deficiency
that makes me incapable of realizing or
making rational decisions about finances.

0 _sODIsabiiity.
My physical disability causes me to be
unable to participate in a briefing in person,
by phone, or through the internet, even after |
reasonably tried to do so.

DD sActive duty.
| am currently on active mililary duty ina
Military combal zone,

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver credit counseling with the court.

 

Case number (if known)

- About Debtor 2 (Spouse Only In a Joint Case);
| You must check one: ,

| recelved a briefing from an approved credit
counseling agency within the 180 days before | fited
this bankruptcy petition, and | recelved a certificate of
completion.

Attach a copy of the certificate and the payment plan, if
any, that you developed with the agency.

| received a briefing from an approved credit
counselling agency within the 180 days before | filed
this bankruptcy petition, but | do not have a certificate
of completion.

Within 14 days after you file this bankruptcy petition, you
MUST file a copy of the certificate and payment plan, if
any.

| certify that | asked for credit counseling services
from an approved agency, but was unable to obtain
those services during the 7 days after | made my
request, and exigent circumstances merit a 30-day
temporary waiver of the requirement.

To ask for a 30-day lemporary waiver of the requirement,
attach a separate sheet explaining what efforts you made
to obtain the briefing, why you were unable to obtain it
before you filed for bankruptcy, and what exigent
circumstances required you te file this case,

Your case may be dismissed If the cour is dissatisfied
with your reasons for not recelving a briefing before you
filed for bankruptcy.

If the court is satisfled with your reasons, you must still
receive a briefing within 30 days after you file. You must
file a certificate from the approved agency, along with a
copy of {he payment plan you developed, if any. If you do
noi do so, your case may be dismissed.

Any extension of the 30-day deadline is granted only for
cause and is limited lo a maximum of 15 days.

lam not required to receive a briefing about credit
counselling because of:

Incapacity.
| have a mental Illness or a mental deficiency that
makes me incapable of realizing or making rational
decisions about finances.

OO #sDisability.
My physical disability causes me to be unable to
participate in a briefing In person, by phone, or
through the internel, even after | reasonably tried to
do so.

OD Active duty.
| am currently on active military duty in a military
combat zone.

If you believe you are not required to receive a briefing
about credit counseling, you must file a motion for waiver
of credit counseling wilh the court.

 

Officlal Form 104

Voluntary Petition for Individuals Fillng for Bankruptcy

page 5

eFiled Lee County Clerk of Courts Page 20

 
Case 2:21-cv-00293-SPC-NPM Document 4 Filed 04/09/21 Page 21 of 44 PagelD 84

Debtor 1
Debtor2 Aimee Jo Storey

Case 9:20-bk-06356 Doci Filed 08/24/20 Page 6 of 77

Kevin Thomas Storey

Case number (if known}

aoe Answer These Questions for Reporting Purposes

 

16, What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
individual primarily for a personal, family, or household purpose.”

D No. Go to line 16b.

Hl Yes. Go to line 17.

16b. Are your debts primarlly business debts? Business debts are debts that you incurred to obtain
money for a business or investment or (hrough the operation of the business or investment.

I No. Go to line 16c.
QO Yes. Go to line 17.

 

 

 

 

 

16c. State the type of debts you owe that are not consumer debts or business debts
17. Are you fiting under HENo, am not filing under Chapter 7. Go to line 18.
Chapter 7? ,
Da you estimate that OlyYes. | am filing under Chapter 7. Do you estimate that atter any exempt properly is excluded and administrative expenses
after any exempt are paid that funds will be available to distribute to unsecured creditors?
property Is excluded and
administrative expenses ONo
are paid that funds will
be available for O Yes
distribution to unsecured
creditors?
18. How many Creditorsdo {449 C0 1,000-5,000 OO 25,001-50,000
you estimate that you CO 50-99 CD 5001-10,000 C1 50,001-100,000
0 100-199 DB 40,001-25,000 C] More than100,000
D 200-999
19, How much do you I $0 - $50,000 CO $1,000,001 - $10 million C $500,000,001 - $4 billion

estimate your assets to
be worth?

OC $50,001 - $100,000
1 $100,001 - $500,000
C1 $500,001 - $1 mitlion

C1 $10,000,001 - $50 milllon
D0 $50,000,001 - $100 million
DJ $100,000,001 - $500 million

C1 $1,000,000,004 - $10 billion
1] $10,000,000,001 - $50 billion
D More than $50 billion

 

20. How much do you
estimate your liabilities
to be?

D $0 - $50,000

D $50,001 - $100,000
HI $100,001 - $500,000
CO $500,004 - $4 million

1 $1,000,001 - $10 million

0 $40,000,001 - $50 milllon
C1 $50,000,001 - $100 million
J $100,000,001 - $500 million

1 $500,000,001 - $1 billion

C1 $1,000,000,001 - $10 billion
2 $10,000,000,001 - $50 billion
© More than $50 billion

 

ume Sign Below

For you

| have examined this petition, and | declare under penalty of perjury thal the information provided Is true and correct.

If | have chosen to file under Chapter 7, | am aware thal | may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
United States Code. | understand the relief available under each chapter, and | choose fo proceed under Chapter 7.

if no allorney represents me and | did nol pay or agree to pay someone who is not an attorney to help me fill out this
document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief In accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing properly, or obtaining money or property by fraud in connection with a
bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
and 3571.

is! Kevin Thomas Storey

Kevin Thomas Storey
Signature of Debtor 1

{sf Aimee Jo Storey
Aimee Jo Storey
Signature of Debtor 2

Executedon August 24, 2020
MM /DD/YYYY

Executed on August 24, 2020
MM /DD/YYYY

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 6

eFiled Lee County Clerk of Courts Page 21
Case 2:21-cv-00293-SPC-NPM Document 4 Filed 04/09/21 Page 22 of 44 PageID 85
Case 9:20-bk-06356 Doc1 Filed 08/24/20 Page 7 of 77

Debtor 1

Kevin Thomas Storey
Debtor2 Aimee Jo Storey

Case number (if known)

 

For your attorney, If you are
represented by one

If you are not represented by
an attorney, you do not need
to file this page.

1, the attorney for he debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibltily to proceed
under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
for which the person Is eligible. | also certify that | have delivered to the debtor{s) the notice required by 11 U.S.C. § 342(b)
and, in a case in which § 707(b)(4)(D) applles, certify that | have no knowledge after an inquiry that the information in the

schedules filed with the petition is incorrect.
fsi David Lamptey, Esq. Date
Signature of Attorney for Debtor

David Lampley, Esq.

Printed name

The Dellutri Law Group, P.A.
Firm name
1436 Royal Palm Square Blvd.

Fort Myers, FL 33919-1049
Number, Street, City, Stale & ZIP Code

Conlact phone (239) 939-0900

0044408 FL
Bar number & State

Emall address

 

August 24, 2020
MM/DD/YYYY

dlampley@dellutrilawgroup.com

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 7

eFiled Lee County Clerk of Courts Page 22
Case 2:21-cv-00293-SPC-NPM Document 4 Filed 04/09/21 Page 23 of 44 PagelD 86

EXHIBIT B

eFiled Lee County Clerk of Courts Page 23
Case 2: ei -Cv-00293-SPC-NPM Document 4. Filed 04/09/21 Page 24 of ID 87
of: | Metro by T-Mobile 9: TAM G q a 68% ar)

<o

1
ie Bis
ia

 

57844 >
“history E before the end of the
- year. Your PlainGreen LLC
~ account was transferred to
_ Capital Link Management for
collections. This =
_ communication i is from a debt _
collector, this is an attempt to
collect a debt. Thereisa
current balance owed of o
$2,074.37. We can settle this |
today and repair your history
for $829.75. Please call
1-833-755-8393 ©

 

Today 9:11 AM

- Aimee. Storey, there i is a 7

balance owed of $2,074. 37 for
-your PlainGreen LLC account.

Our client i is will to settle the

~ account for {Settlement}}. —
Please call 1-833-755-8393 to
set up an arrangement. Replay
with STOP, to have your —

_ number: removed. 7

a ®

eFiled Lee County Clerk of Courts Page 24

; \
!
é

 
Case 2:21-cv-00293-SPC-NPM Document 4 Filed 04/09/21 Page 25 of 44 PagelID 88

EXHIBIT C

eFiled Lee County Clerk of Courts Page 25
 

Principal Office: Phone: (239) 939-0900

 

 

Dellutti Professional Center Facsimile; (239) 939-0588

1436 Royal Palm Square Boulevard E-Mail: ellutriLawGroup.com

Fort Myers, Florida 33919 Website: www.Dellutri_awGroup.com
January 6, 2021

Via Certified U.S. Mail #7014 1820 0000 3555 3231

Capital Link Management
100 Corporate Parkway STE 106
Amherst, NY 14226
RE: My Client: Storey, Kevin & Aimee
Bankruptcy Case No: 9:20-bk-06356-FMD
Date of Filing: August 24, 2020

Please be advised the above captioned debtors have continued to receive collection invoices from you.
Since the debtor is protected from such debt collection efforts and other actions by virtue of the
bankruptcy case, you ate hereby notified that your actions are in willful violation of Section of 362 of Title
11 of the United States Code. The contact itself may also violate the Federal Fair Debt Collection
Practices Act and the Florida Consumer Collection Practices Act.

Accordingly, YOUR COLLECTION ACTIONS MUST CEASE AND BE WITHDRAWN,
DISMISSED AND CANCELED WITHIN TEN (10) DAYS OF THE DATE OF YOUR RECEIPT
OF THIS LETTER BY WRITIEN NOTICE TO THIS OFFICE or a motion for sanctions or
adversary proceeding may be filed against you in the United States Bankruptcy Court for the Middle
District of Florida. If it becomes necessary to file such 2 motion or proceeding, then we will ask the Court
to award actual damages, punitive damages, and attorney’s fees.

You should also be advised that your failure to withdraw this demand for payment on a imely basis will
be used as evidence in this case to prove, among other things, the following:

1. That your violation of the order of discharge is continuing in nature and is further aggravated by
your failure to withdraw the said demand for payment as requested herein;

 

 

The Deliutr Law Group is a federally-designated Debt Relief Agency,
which has proudly helped people filing for bankruptcy since 1998.
s Carmen Dellutri, Esq. is a Board Certified Consumer Bankruptcy Attorney, American Board of Certification.

 

Advocates, National Association of Chapter 13 Trustees, and the American Bankruptcy Institute,

 

 

eFiled Lee County Clerk of Courts Page 26

Carmen Dellutri, Esq. isa Member of the National Association of Consumer Bankruptcy Attorneys, National Association af Consumer

 

 
 

@ Page 2 January 6, 2021

2. That your failure to withdraw the demand for payment on a reasonable and timely basis as
requested herein enhances the claim of the debtor for the award of punitive damages for a willful violation
of the order of discharge;

3. That your collection/bankruptcy system suffers from serious defects and flaws as evidenced by
yout total failure to respond to this special certifted notice from this office;

4, That you have failed to implement adequate procedures for the due and lawful receipt and
processing of bankruptcy notices and for taking the necessary steps to terminate the collection process
after the timely receipt of such notices;

5. That you have failed to implement any adequate ptocedures fot the timely and proper review of
certified letters from attorneys representing debtors in bankruptcy cases;

6. That you have failed to take timely, necessaty, appropriate and propet actions in this case so as to
avoid the filing of a motion for sanctions for a discharge violation;

7 That you have willfully failed to take timely and necessary actions in an effort to mitigate the
damages you will suffer in this case,

8. That you have needlessly increased the legal fees and expenses that have been and will be incurred
by the debtor in this case;

9, That you have waived any right to object to the admission of this letter and of your failure to
submit a timely tesponse thereto into evidence at any court heating in this matter;

10. That you have admitted that the debtor is entitled to recover at least the amount of actual
damages, punitive datnages, and legal fees as set-forth in this letter;

11, That this letter may be introduced into evidence at any heating in this case under Rule 803(6) of
the Federal Rules of Evidence; and

12, That your failure to respond on a timely basis as designated herein may be used against you as a
statement that is contrary to your pecuniary of proptietary interest as provided for by Rule 804(b)(3) of
the Federal Rules of Evidence.

Be governed accordingly.

Sincerely,
The Dellutri Law Group, P.A.

(727
David Fineman, Esq.

For the Firm

DE/ab
Enclosures

eFiled Lee County Clerk of Courts Page 27

 
Case 2:21-cv-00293-SPC-NPM Document 4 Filed 04/09/21 Page 28 of 44 PagelID 91

EXHIBIT D

eFiled Lee County Clerk of Courts Page 28
2 . _l
“USPS TRACKING # _
First-Class Mall
Ut LI Postage & Fees Paid
USPS
Permit No, G-10

4° In this box®

Fort Myers, F lor ida 33919
www.DellutriLawGroup.com

Ne kun Coan Gia

iog! MAE bys o8todgy Afra dy el tiablftfophghaeled OO

 

eriled Lee Coun
4-—Fited 04709/21 Page 30 of 44 PagelD 93

| SENDER: COMPLETE THIS SECTION COMPLETE THIS SECTION ON DELIVERY
m Complete items 1, 2, and 3. A, Signature
CI Agent
@ Print your name and address on the taverse x [ b 26
so that we can return the card to you, 4 CT Tl Addressee

& Attach thia card to the back of the maliplece, B. Received by (Printed Name)
or on the front if space permits, (1

1, Article Addressed to: D. Is delivery address different from item 17 C1 Yes

. toh a LO) ee enter delivery address below: 1] No
VOD Cay Cache PW
POTINENBoe WY MAZE ho.

O Priority Mall Express®)
KVM AMUN TNUTe ae
9590 9402 5913 0049 6451 78 — 4

2, Asticle Number (Transfer from service label) o Dalvery Reatrloted Delivery n pale nfistion™
7O0L4 1620 GO00 3555 3231, Mall Reatricted Oellvery Restricted Delivery
» PS Form 3817, July 2015 PEN 7530-02-000-8053

 

 

 

eFiled Lee County Clerk of Courts Page 30
Case 2:21-cv-00293-SPC-NPM Document 4 Filed 04/09/21 Page 31 of 44 PagelD 94

EXHIBIT E

eFiled Lee County Clerk of Courts Page 31
Case 2:21-cv-00293-SPC-NPM Document 4 Filed 04/09/21 Page 32 of 44 PageID 95

~

> FINAL SETTLEMENT

 
   

100 Corporate Parkway Suite 106
Amherst, NY 14226

Carita. LINK

TANAGEMELT
1/12/2021
Client Name: Aimee Storey
Reference ID: AV3376798
Originator: PlainGreen LLC
Originator Number: 656859
Originator Date: 8/28/2018
Originator Amount: $2,074.37
50% Off Settlement: $1,037.19

Dear Aimee Storey,

Your account with PlainGreen LLC is severely past due and has changed in status. It is now
under further review to determine our available options. To avoid continued collection efforts you
must resolve this matter.

e Call Us: (888) 509-5495 Ext. 6036

© Weare not obligated to renew this offer.

Due to the COVID-19 crisis, we are willing to arrange a payment plan for you or give you an
opportunity to close out your account for less than the full amount due, saving you $1,037.19 off

your current outstanding balance. Most reasonable counteroffers are accepted if paid on the date of
contact.

Upon the completion of payment, you will receive a PAID LETTER to update the credit
bureaus. If this matter has been previously resolved, please notify us with proof of payment
so we can update our records and close out this matter,

This personalized settlement offer expires in 3 business days if a payment plan is not
arranged. We are not obligated to renew this offer. A representative is standing by to assist
you should you need any assistance; please call us (888) 509-5495 Ext. 6036.

Sincerely,

a ORF
Joomla Bre

Jeremiah Zack
Capita! Link Management

 

This letter is an attempt to collect a debt. Any information obtained will be used for that purpose.
Phone: (888) 509-5495 | Fax: (716) 235-8735

eFiled Lee County Clerk of Courts Page 32
Case 2:21-cv-00293-SPC-NPM Document 4 Filed 04/09/21 Page 33 of 44 PagelD 96

EXHIBIT F

eFiled Lee County Clerk of Courts Page 33
 

YW

ecument4 Frect 64/69/21 Page 34 of 44 PagelD 97

 

Principal Office: Phone: (239) 939-0900
Dellurtt Professional Center Facsimile: (239) 939-0588
1436 Royal Palm Square Boulevard E-Mail: dfiineman@DelluwiLawGroup,co

Fort Myers, Florida 33919 Website: www.DellutrilawGroup.com

 

January 14, 2021

“Third Demand to Cease and Desist”
Via Certified U.S. Mail #7014 1820 0000 3555 2982

Capital Link Management
100 Corporate Parkway STE 106

Amherst, NY 14226
RE: My Client: Storey, Kevin & «Aimee
Bankruptcy Case No: 9:20-bk-06356-FMD
Date of Filing: August 24, 2020

Please be advised the above captioned debtots have continucd to receive collection invoices from you.
Since the debtor is protected from such debt collection efforts and other actions by virtue of the
banktuptcy case, you ate hereby notified that your actions are in willful violation of Section of 362 of Title
11 of the United States Code. The contact itself may also violate the Federal Fair Debt Collection
Practices Act and the Florida Consumer Collection Practices Act.

Accordingly, YOUR COLLECTION ACTIONS MUST CEASE AND BE WITHDRAWN,
DISMISSED AND CANCELED WITHIN TEN (10) DAYS OF THE DATE OF YOUR RECEIPL
OF THIS LETTER BY WRITTEN NOTICE TO THIS OFFICE or a motion for sanctions ot
adversary proceeding may be filed against you in the United States Bankruptcy Court for the Middle
District of Florida. If it becomes necessary to file such a motion or proceeding, then we will ask the Court
to award actual damages, punitive damages, and attorney’s fees.

You should also be advised that your failure to withdraw this demand for payment on a timely basis will
be used as evidence in this case to prove, among other things, the following:

1. That your violation of the order of discharge is continuing in nature and is further aggravated by
yout failure to withdraw the said demand for payment as requested herein;

 

The Delluiri Law Group is a federally-designated Debt Retief Agency,
witich has prondly helped people filing for bankruptcy since 1998.
Carmen Deflutci. Esq. is a Board Certified Consumer Bankruptcy Attorney, American Board of Certification,
Carmen Dellutvi, Esq. is a Member of the National Association of Consunier Bankeuptey Attorneys, Notional Association of Consumer
Advocates, National Association of Chapier 13 Trustees, and the Americar Bankruptey fnstitute,

 

 

 

eFiled Lee County Clerk of Courts Page 34

 

 
Case 2:21-cv-00293-SPC-NPM Document4 Filed 04/09/21 Page 35 of 44 PagelD 98

@ Page 2 January 14, 2021

2. That your failure to withdraw the detnand for payment on a reasonable and timely basis as
requested herein enhances the claim of the debtor for the award of punitive damages for a willful violation
of the order of discharge;

3. That your collection/bankruptcy system suffers from serious defects and flaws as evidenced by
your total failure to respond to this special certified notice from this office;

4, That you have failed to implement adequate procedures for the due and lawful receipt and
processing of bankruptcy notices and for taking the necessary steps to terminate the collection process
after the timely receipt of such notices;

a That you have failed to implement any adequate procedures for the timely and proper review of
certified letters from attorneys representing debtors in bankruptcy cases;

6. That you have failed to take timely, necessary, appropriate and proper actions in this case so as to
avoid the filing of a motion for sanctions for a discharge violation;

7. That you have willfully failed to take timely and necessary actions in an effort to mitigate the
damages you will suffer in this case;

8. That you have needlessly increased the legal fees and expenses that have been and will be incurred
by the debtor in this case;

9, ‘That you have waived any right to object to the admission of this letter and of your failure to
submit a timely response thereto into evidence at any court hearing in this matter;

10. Thar you have admitted that the debtor is entitled to recover at least the amount of actual
damages, punitive damages, and legal fees as set-forth in this letter;

11. That this letter may be introduced into evidence at any hearing in this case under Rule 803(6) of
the Federal Rules of Evidence; and

12, ‘That your failure to respond on a timely basis as designated herein may be used against you as a
statement that is contrary to yout pecuniary of proprietary interest as provided for by Rule 804(b)@) of
the Federal Rules of Evidence.

Be governed accordingly.
v

Sincetely,
The Delluter Law Grou Pars:

David Fineman, Esq.

For the Firm

DF/ab

Enclosures

eFiled Lee County Clerk of Courts Page 35

 
Case 2:21-cv-00293-SPC-NPM Document 4 Filed 04/09/21 Page 36 of 44 PagelID 99

eFiled Lee County Clerk of Courts Page 36

 
Case 2:21-cv-00293-SPC-NPM Document 4 Filed 04/09/21 Page 37 of 44 PagelD 100

EXHIBIT G

eFiled Lee County Clerk of Courts Page 37
Page 38 a
USPS TRACKING #

“waaay. =:

5590 02 $923 0049 451 Y?

United States * Sender: Please print your namie, address, and 2
Postal Service

Pde in this box? |

mb Dellutri Law Group
FeRoyal P alm Sq. Blvd.
it Myers Florida ° 33919

ehherdal hee prosrerenriane

 

eFiled Lee County Clerk of Courts Page 38
g9293-SPC-NPM Document4 eTOCs ate =
SENDER: COMPLETE THIS SECTION [ COMPLETE THIS SECTION ON DELIVERY

| mi Complete items 1,.2, and 3,

“ty ‘ : . ‘a +.
' @ Print your name and address on the reverse , 6 FRY Sieg:
so that we can retum the card to yau, L BY, of Cl Addreeges

i Attach this card to the back of the maliplece, B, Recelved by (Printed Name) C. Date of Dewy
or on the front if space penis, ie la
1, Article Addrageed to:

vy address different from Item 4? C1 Yes
Creal Cain KACO | YES, enter delivery address below:  [] No

*

ROO CON DOD UH Be
So OY Wwe

VERE ATs Bier rn

590 9402 5913 0049 6451 47 i ‘ret act
2. Auticle Number Titanate Hom service label Oo Colfect on Delivery Restricted Delivery q gonaure Confirmation™

Signature Confirmation
7014 1820 O00 3555 248e ‘ida reeled etary * Roelted Dolvery

Form 3811, July 2015 PSN 7540-02-000-4083 Domestic Return Recelpt

 

eFiled Lee County Clerk of Courts Page 39
Case 2:21-cv-00293-SPC-NPM Document 4 Filed 04/09/21 Page 40 of 44 PagelD 103

COMPOSITE EXHIBIT H

eFiled Lee County Clerk of Courts Page 40
Case 2:21-cv-00293-SPC-NPM Document 4 Filed 04/09/21 Page 41 of 44 PagelD 104

“A,

100 Corporate Parkway Suite 106 > FINAL SETTLEMENT
Amherst, NY 14226

CHPITAL LIOK

TANRGEMErT
2/8/2021
Client Name: Aimee Storey
Reference ID: AV3376798
Originator: PlainGreen LLC
Originator Number: 656859
Originator Date: 8/28/2018
Originator Amount: $2,074.37
50% Off Settlement: $1,037.19

Dear Aimee Storey,

Your account with PlainGreen LLC is severely past due and has changed in status. It is now
under further review to determine our available options. To avoid continued collection efforts you
must resolve this matter.

© Call Us: (888) 509-5495 Ext. 6036

e Weare not obligated to renew this offer.

Due to the COVID-19 crisis, we are willing to arrange a payment plan for you or give you an
opportunity to close out your account for less than the full amount due, saving you $1,037.19 off

your current outstanding balance. Most reasonable counteroffers are accepted if paid on the date of

contact,

Upon the completion of payment, you will receive a PAID LETTER to update the credit
bureaus. If this matter has been previously resolved, please notify us with proof of payment
SO we can update our records and close out this matter.

This personalized settlement offer expires in 3 business days if a payment plan is not
arranged. We are not obligated to renew this offer. A representative is standing by to assist
you should you need any assistance; please call us (888) 509-5495 Ext, 6036.

Sincerely,

Jornal Back °

Jeremiah Zack
Capital Link Management

 

This letter is an attempt to collect a debt. Any information obtained will be used for that purpose.
Phone: (888) 509-5495 | Fax: (716) 235-8735

eFiled Lee County Clerk of Courts Page 41
Case 2:21-cv-00293-SPC-NPM Document 4 Filed 04/09/21 Page 42 of 44 PagelD 105

a

> FINAL SETTLEMENT

 
  

100 Corporate Parkway Suite 106
Amherst, NY 14226

Apc Line
TANAGEMETT

2/11/2021

Client Name: Aimee Storey

Reference ID: AV3376798

Originator: PlainGreen LLC

Originator Number: 656859

Originator Date: 8/28/2018

Originator Amount: $2,074.37

50% Off Settlement: $1,037.19

Dear Aimee Storey,

Your account with PlainGreen LLC is severely past due and has changed in status. It is now
under further review to determine our available options. To avoid continued collection efforts you
must resolve this matter.

© Call Us: (888) 509-5495 Ext. 6036

e Weare not obligated to renew this offer.

Due to the COVID-19 crisis, we are willing to arrange a payment plan for you or give you an
opportunity to close out your account for less than the full amount due, saving you $1,037.19 off

your current outstanding balance. Most reasonable counteroffers are accepted if paid on the date of
contact.

Upon the completion of payment, you will receive a PAID LETTER to update the credit
bureaus. If this matter has been previously resolved, please notify us with proof of payment
so we can update our records and close out this matter.

This personalized settlement offer expires in 3 business days if a payment plan is not
arranged, We are not obligated to renew this offer. A representative is standing by to assist
you should you need any assistance; please call us (888) 509-5495 Ext. 6036.

Sincerely,

a Cae
(} vr fi?
Joromiale Bick

Jeremiah Zack
Capital Link Management

 

This letter is an attempt to collect a debt. Any information obtained will be used for that purpose.
Phone: (888) 509-5495 | Fax: (716) 235-8735

eFiled Lee County Clerk of Courts Page 42
Case 2:21-cv-00293-SPC-NPM Document 4 Filed 04/09/21

Oy

  
      

100 Corporate Parkway Suite 106
Amherst, NY 14226

FINAL SETTLEMENT

   

is Lift

i
TANAGEMEST

2/16/2021

Client Name: Aimee Storey
Reference ID: AV3376798
Originator: PlainGreen LLC
Originator Number: 656859
Originator Date: 8/28/2018
Originator Amount: $2,074.37

50% Off Settlement: $1,037.19

Dear Aimee Storey,

Your account with PlainGreen LLC is severely past due and has changed in status. It is now
under further review to determine our available options. To avoid continued collection efforts you
must resolve this matter.

e Call Us: (888) 509-5495 Ext. 6036

e Weare not obligated to renew this offer.

Due to the COVID-19 crisis, we are willing to arrange a payment plan for you or give you an
opportunity to close out your account for less than the full amount due, saving you $1,037.19 off

your current outstanding balance. Most reasonable counteroffers are accepted if paid on the date of
contact,

Upon the completion of payment, you will receive a PAID LETTER to update the credit
bureaus. If this matter has been previously resolved, please notify us with proof of payment
so we can update our records and close out this matter.

This personalized settlement offer expires in 3 business days if a payment plan is not
arranged. We are not obligated to renew this offer. A representative is standing by to assist
you should you need any assistance; please call us (888) 509-5495 Ext. 6036.

Sincerely,

Za (?
Jovrnte 6. Fiche

Jeremiah Zack
Capital Link Management

 

This letter is an attempt to collect a debt. Any information obtained will be used for that purpose.
Phone; (888) 509-5495 | Fax: (716) 235-8735

eFiled Lee County Clerk of Courts Page 43

Page 43 of 44 PageID 106
Case 2:21-cv-00293-SPC-NPM Document 4 Filed 04/09/21 Page 44 of 44 PagelID 107

  

100 Corporate Parkway Suite 106 > FINAL SETTLEMENT
Amherst, NY 14226
CAPITAL LINK

TANAGEMECT
2/17/2021
Client Name: Aimee Storey
Reference ID: AV3376798
Originator: PGL (PlainGreen LLC)
Originator Number: 656859
Originator Date: 8/28/2018
Originator Amount: $2,074.37
50% Off Settlement: $1,037.19

Dear Aimee Storey,

Your account with PGL (PlainGreen LLC) is severely past due and has changed in status. It is
now under further review to determine our available options. To avoid continued collection
efforts you must resolve this matter.

© Call Us: (888) 509-5495 Ext. 6036

e Weare not obligated to renew this offer.

Due to the COVID-19 crisis, we are willing to arrange a payment plan for you or give you an
opportunity to close out your account for less than the full amount due, saving you $1,037.19 off

your current outstanding balance. Most reasonable counteroffers are accepted if paid on the date of
contact.

Upon the completion of payment, you will receive a PAID LETTER to update the credit
bureaus. If this matter has been previously resolved, please notify us with proof of payment
so we can update our records and close out this matter.

This personalized settlement offer expires in 3 business days if a payment plan is not
arranged. We are not obligated to renew this offer. A representative is standing by to assist
you should you need any assistance; please call us (888) 509-5495 Ext. 6036.

Sincerely,

G . A, 6
froemiahe prot

Jeremiah Zack
Capital Link Management

 

This letter is an attempt to collect a debt. Any information obtained will be used for that purpose.
Phone: (888) 509-5495 | Fax: (716) 235-8735

eFiled Lee County Clerk of Courts Page 44
